DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bradfield (US 2012/0068475).
In re claim 1, Bradfield, in figures 1-14, discloses an electromagnetic switch device, comprising: a fixed iron core (150-154); a plunger (116) configured to move between a contact position and a separation position, the contact position being a position for allowing the plunger to be in contact with the fixed iron core, the separation position being a position for allowing the plunger to be apart from the fixed iron core; a suction coil (112) configured to generate, with a current supplied thereto, a magnetic field configured to move the plunger from the separation position toward the contact position; and a holding coil (114) configured to generate, with a current supplied thereto, a magnetic field configured to move the plunger from the separation position toward the contact position and a magnetic field configured to keep the plunger in the contact position, wherein the holding coil is arranged in such a manner as to deviate, in a moving direction of the plunger, with respect to a contact surface of the fixed iron core with which the plunger comes into contact (as seen in the figures).
In re claim 2, Bradfield, in figures 1-14, discloses a main electric contact (117) configured to open and close a main electric circuit through which a current supplied to a motor flows during a normal operation of the motor, 4PRELIMINARY AMENDMENTAttorney Docket No.: Q262234Appln. No.: National Stage Entry of PCT/JP2018/041689wherein, when the main electric circuit is closed, the supply of the current to the suction coil is stopped, and the supply of the current to the holding coil is continued (this is shown in figures 3-5).
In re claim 3, Bradfield, in figures 1-14, discloses a starting electric contact (118-119) configured to open and close a starting electric circuit through which a current supplied to the motor flows during a start operation of the motor, wherein, when the starting electric circuit is closed, the current is supplied to the suction coil and the holding coil, and wherein, when the starting electric circuit is opened, the supply of the current to the suction coil is stopped, and the supply of the current to the holding coil is continued (as discussed in paragraphs 33-35).
In re claim 4, Bradfield, in figures 1-14, discloses that the holding coil is arranged in such a manner as to deviate with respect to the contact surface in a separation direction in which the plunger moves from the contact position to the separation position (as seen in figures 1-5).
In re claim 5, Bradfield, in figures 1-14, discloses that when the supply of the current to both the suction coil and the holding coil is stopped, a gap between the fixed iron core and the plunger is arranged inside both the suction coil and the holding coil (as seen in figures 3-5).
In re claims 6-7, Bradfield, in figures 1-14, discloses that the holding coil is arranged in such a manner as to deviate with respect to the contact surface in a 
In re claims 8-12, Bradfield, in figures 1-14, discloses that when the supply of the current to both the suction coil and the holding coil is stopped, a gap between the fixed iron core and the plunger is arranged inside both the suction coil and the holding coil (as seen in figures 3-5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Alexander Talpalatski/Primary Examiner, Art Unit 2837